Appeal from judgment, Supreme Court, New York County, entered on November 15, 1978, unanimously dismissed (People ex rel. Hall v Casscles, 38 NY2d 1006). Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Concur — Birns, J. P., Fein, Ross, Lupiano and Bloom, JJ.